Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/682,886 filed on
November 19, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Applicant filed a Request for Continued Examination on December 31, 2020 subsequent to a final rejection mailed on October 2, 2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on October 2, 2020 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed December 31, 2020 has been entered.
Applicant has amended independent claims 1, 9 and 10. Claims 1-4, 7-13, 15-18 and 20 are currently pending.

Allowable Subject Matter
	Claims 1-4, 7-13, 15-18 and 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of applicant’s amendments to independent claims 1, 9 and 10 anot noting that a thorough search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the limitations of limitations of independent claims 1, 9 and 10:
 “determining that the autonomous vehicle has entered a scenario of blocking the rear vehicle, in response to determining that at least the following conditions are simultaneously satisfied:
“(a) the autonomous vehicle has entered a maximum view angle range of a driver of the rear vehicle,
“(b) the information about the road ahead of the autonomous vehicle, obtained by recognition, includes one or more traffic signs or obstacles that affect travel of the rear vehicle, and
“(c) the autonomous vehicle blocks the driver of the rear vehicle from seeing the one or more traffic signs or obstacles.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Pomparew et al., US 2021/0300262 A1, discloses rearview device and vehicle having such a rearview device.
Tihanyi et al., US 2021/0268964 A1, discloses camera monitoring system and method.
Elgrably, US 2021/0046864 A1, discloses indications for vehicles.
Liu et al., US 2020/0410850 A1, discloses information sharing system and method for vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485